DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE filed on 06/15/2022.  Claims 1-20 are pending.  Claims 1, 8, and 13 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a bicuspid valve disposed at the proximal end of the first portion.”  The original disclosure does not provide sufficient support for such limitation.  The limitation contradicts with the original disclosure of the instant application.  The original disclosure discloses that the leaflets or valve is disposed at the distal end (114, Fig. 3) of the first portion (104, Fig. 3).  The first portion tapered wall thickness is greater at the distal end than at the proximal end.  For the purpose of examination, the limitation “a bicuspid valve disposed at the proximal end of the first portion” is interpreted to be “a bicuspid valve disposed at the distal end of the first portion.”

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macleod (US Pat. No.: 3,926,215) in view of Possis (US Pat. No.: 4,078,268) with the teaching of Mazzucco et al. (US Pub. No.: 2002/0161432).
Regarding claims 1-16, Macleod discloses system / endograft valve device comprising: an endograft body (the endograft body / device shown in Fig. 4; also see Col. 1, lines 4-6) comprising: a first portion (see Figure below) having a proximal end (see Figure below), a distal end (see Figure below), an outer portion wall surface (Fig. 4, outer portion wall surface of the first portion) and an inner portion wall surface (Fig. 4, inner portion wall surface of the first portion), wherein a first portion tapered wall thickness (Fig. 4) is defined between the inner and outer portion wall surfaces, and wherein the inner portion wall surface further defines a lumen therethrough (Fig. 4, lumen of the first portion); and wherein the first portion tapered wall thickness is greater at the distal end than at the proximal end (see Figure below); and a valve (3, Fig. 4) disposed at the distal end of the first portion and configured to received fluid flowing through the lumen and configured so that a fluid flow in the distal direction acts to open the valve and a fluid flow in the proximal direction acts to close the valve (see Figs. 4 and 1); a second portion(see Figure below) comprising a second portion outer portion wall surface (see Figure below, outer portion wall surface of the second portion) and a second portion inner portion wall surface (see Figure below, inner portion wall surface of the second portion), wherein a second portion tapered wall thickness is defined between the second portion inner wall surface and the second portion outer portion wall surface (see Figure below or Fig. 4); the second portion inner wall surface further defining the lumen (see Figure below, lumen of the second portion) therethrough, the lumen extending from a second portion distal end to a second portion proximal end (see Figure below); wherein the second portion tapered wall thickness is greater at the second portion distal end than at the second portion proximal end (see Figure below); and wherein the distal end of the first portion is adjacent to the second portion proximal end (see Figure below); wherein the first portion comprises a distal end aperture (distal end aperture at the distal end of the first portion, see Figure below) and a proximal end aperture (proximal end aperture at the proximal end of the first portion, see Figure below) and the distal end aperture has a relatively smaller cross-sectional area than the proximal end aperture (see Figure below); wherein the valve (3, Fig. 4) is coupled to a portion of the endograft body selected from the group consisting of the first portion at or near the distal end of the first portion and the second portion at or near the second portion proximal end (see Figure below); wherein the second portion comprises a second portion distal end aperture (the distal end aperture at the second portion distal end, see Figure below) and a second portion proximal end aperture (the proximal end aperture at the second portion proximal end, see Figure below) in fluid communication with the distal end aperture of the first portion, where the second portion distal end aperture has a relatively smaller cross-sectional area than the second portion proximal end aperture (see Figure below).  However, Macleod does not disclose that the valve is a bicuspid valve.

    PNG
    media_image1.png
    785
    618
    media_image1.png
    Greyscale

Possis teaches, in the same field of endeavor (endograft valve device), an endograft valve device comprising a valve which is a bicuspid valve (valving means 37 which comprises valving members 38 and 39, Figs. 3-5).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the valve of Macleod to be a bicuspid valve as taught by Possis because bicuspid/bileaflet valves were designed to be an improvement over the tilting disk valves with the bicuspid/bileaflet valves open more smoothly and close more reliably (Mazzucco, Para. [0009]).
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macleod (US Pat. No.: 3,926,215) in view of Possis (US Pat. No.: 4,078,268) with the teaching of Mazzucco et al. (US Pub. No.: 2002/0161432) as applied to claim 13 above, and further in view of Lashinski et al. (US Pub. No.: 2005/0273160)
Regarding claims 18 and 19, Macleod in view of Possis with the teaching of Mazzucco discloses substantially all the limitations of the claims but fails to disclose that the endograft body is configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion.
Lashinski teaches, in the same field of endeavor (prosthetic valve), an endograft body configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ (Paras. [0041], [0045], [0070], and [0099]-[0104]); wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion (Paras. [0041], [0045], [0070], and [0099]-[0104]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the endograft body of Macleod in view of Possis with the teaching of Mazzucco to be configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion as taught by Lashinski in order to obtain the advantage of minimally invasive delivering the endograft valve device in a smaller delivery diameter.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macleod (US Pat. No.: 3,926,215) in view of Possis (US Pat. No.: 4,078,268) with the teaching of Mazzucco et al. (US Pub. No.: 2002/0161432) as applied to claim 13 above, and further in view of Inoue et al. (US Pub No.: 2010/0210957).
Regarding claim 20, Macleod in view of Possis with the teaching of Mazzucco discloses substantially all the limitations of the claims but fails to disclose that the system further comprises a cuff and processor to compress and relax a blood vessel.
Inoue discloses, in the same field of endeavor (a surgical system for the vascular system), a system comprising a cuff (cuff 1, Fig. 4) configured to fit around a blood vessel (Fig. 3, blood vessel 100) and further configured to periodically compress the blood vessel, and a processor (CPU 9, Fig. 8) operably coupled to the cuff (Fig. 8), the processor configured to control a compression and relaxation rate (Para. [0096]), wherein when the cuff is positioned around the blood vessel at a first location (Fig. 3), operation of the processor causes the cuff to compress the blood vessel and relax compression of the blood vessel (Fig. 9 – S2, S6), whereby relaxation at the relaxation rate causes blood to move through the blood vessel at the first location (pumping of cuff causes blood to move through the vessel).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the system of Macleod in view of Possis with the teaching of Mazzucco to further include a cuff and processor to compress and relax a blood vessel, as taught by Inoue, in order to control the rate of a cuff to pump blood through the valve, allowing the valve to be tested with different flow rates (Inoue, Abstract).
Claim(s) 1, 13, 14, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kramer et al. (US Pat. No.: 4,123,805) in view of Possis (US Pat. No.: 4,078,268) with the teaching of Mazzucco et al. (US Pub. No.: 2002/0161432).
Regarding claims, 1, 13, 14, and 17, Kramer discloses a system comprising an endograft valve device (device shown in Fig. 4a-4c) comprising: an endograft body (1, Figs. 4a-4c) comprising: a first portion (see Figure below) having a proximal end (see Figure below), a distal end (see Figure below), a first outer portion wall surface (outer portion wall surface of the first portion) and a first inner portion wall surface (inner portion wall surface of the first portion), wherein a tapered wall thickness (see Figure below) is defined between the first inner portion wall surface and first outer portion wall surface, and wherein the first inner portion wall surface defines a lumen (central lumen defined by the first inner portion wall surface, Figs. 4a-4c) therethrough; wherein the first portion has a tapered wall thickness that has a greater wall thickness at the distal end than at the proximal end (the first portion has a tapered wall thickness that has a greater wall thickness at the distal end than at the proximal end as shown in the figure below); a second portion (see Figure below) comprising a second portion inner portion wall surface (inner portion wall surface of the second portion), further defining the lumen therethrough (Figs. 4a-4c), the lumen extending from a second portion distal end (see Figure below) to a second portion proximal end (see Figure below); Commissioner for Patents Response Date: September 21, 2021 wherein the distal end of the first portion is adjacent to the second portion proximal end (see Figure below); and a valve (2, Figs. 4a-4c) disposed at the proximal end/distal end of the first portion and configured to receive fluid flowing through the lumen so that a fluid flow in the distal direction acts to open the valve and a fluid flow in the proximal direction acts to close the valve (Figs. 3-4c and Col. 3, line 50-Col 4, line 67); wherein the first portion comprises a distal end aperture (the distal end aperture at the distal end of the first portion) and a proximal end aperture (the proximal end aperture at the distal end of the first portion) and the distal end aperture has a relatively smaller cross-sectional area than the proximal end aperture (the distal end aperture has a relatively smaller cross-sectional area than the proximal end aperture because the proximal end of the first portion has a the relatively straight interior wall portion as shown on the right side of the figure as compare to the angled interior wall portions at the distal end of the first portion); wherein the second portion proximal end defines a second portion proximal end aperture (the proximal end aperture at the second portion proximal end, see Figure below), Commissioner for Patents Serial No.: 16/365,373 the second portion proximal end aperture immediately adjacent and is in fluid communication with the distal end aperture of the first portion (see Figure below); and the distal end aperture of the first portion is relatively smaller than the second portion proximal end aperture (the distal end aperture of the first portion is relatively smaller than the second portion proximal end aperture because of the proximal end of the second portion has a the relatively straight interior wall portion as shown on the left side of the figure as compare to the angled interior wall portions at the distal end of the first portion).  However, Kramer does not disclose that the valve is a bicuspid valve.

    PNG
    media_image2.png
    436
    890
    media_image2.png
    Greyscale

Possis teaches, in the same field of endeavor (endograft valve device), an endograft valve device comprising a valve which is a bicuspid valve (valving means 37 which comprises valving members 38 and 39, Figs. 3-5).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the valve of Macleod to be a bicuspid valve as taught by Possis because bicuspid/bileaflet valves were designed to be an improvement over the tilting disk valves with the bicuspid/bileaflet valves open more smoothly and close more reliably (Mazzucco, Para. [0009]).
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US Pat. No.: 4,123,805) in view of Possis (US Pat. No.: 4,078,268) with the teaching of Mazzucco et al. (US Pub. No.: 2002/0161432) as applied to claim 13 above, and further in view of Lashinski et al. (US Pub. No.: 2005/0273160)
Regarding claims 18 and 19, Kramer in view of Possis with the teaching of Mazzucco discloses substantially all the limitations of the claims but fails to disclose that the endograft body is configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion.
Lashinski teaches, in the same field of endeavor (prosthetic valve), an endograft body configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ (Paras. [0041], [0045], [0070], and [0099]-[0104]); wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion (Paras. [0041], [0045], [0070], and [0099]-[0104]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the endograft body of Kramer in view of Possis with the teaching of Mazzucco to be configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion as taught by Lashinski in order to obtain the advantage of minimally invasive delivering the endograft valve device in a smaller delivery diameter.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US Pat. No.: 4,123,805) in view of Possis (US Pat. No.: 4,078,268) with the teaching of Mazzucco et al. (US Pub. No.: 2002/0161432) as applied to claim 13 above, and further in view of Inoue et al. (US Pub No.: 2010/0210957).
Regarding claim 20, Kramer in view of Possis with the teaching of Mazzucco discloses substantially all the limitations of the claims but fails to disclose that the system further comprises a cuff and processor to compress and relax a blood vessel.
Inoue discloses, in the same field of endeavor (a surgical system for the vascular system), a system comprising a cuff (cuff 1, Fig. 4) configured to fit around a blood vessel (Fig. 3, blood vessel 100) and further configured to periodically compress the blood vessel, and a processor (CPU 9, Fig. 8) operably coupled to the cuff (Fig. 8), the processor configured to control a compression and relaxation rate (Para. [0096]), wherein when the cuff is positioned around the blood vessel at a first location (Fig. 3), operation of the processor causes the cuff to compress the blood vessel and relax compression of the blood vessel (Fig. 9 – S2, S6), whereby relaxation at the relaxation rate causes blood to move through the blood vessel at the first location (pumping of cuff causes blood to move through the vessel).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the system of Kramer in view of Possis with the teaching of Mazzucco to further include a cuff and processor to compress and relax a blood vessel, as taught by Inoue, in order to control the rate of a cuff to pump blood through the valve, allowing the valve to be tested with different flow rates (Inoue, Abstract).
Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,238,483 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new ground(s) of rejection.
In response to the arguments/comment(s) on the new matter on page 10 of the remarks, the original disclosure does not provide sufficient support for the limitation, “a bicuspid valve disposed at the proximal end of the first portion.”  The limitation contradicts with the original disclosure of the instant application.  The original disclosure discloses that the leaflets or valve is disposed at the distal end (114, Fig. 3) of the first portion (104, Fig. 3).  The first portion tapered wall thickness is greater at the distal end than at the proximal end.     For the purpose of examination, the limitation “a bicuspid valve disposed at the proximal end of the first portion” is interpreted to be “a bicuspid valve disposed at the distal end of the first portion.”
In response to the argument(s) on pages 10-16 of the remarks, in the new ground(s) of rejection, Possis teaches, in the same field of endeavor (endograft valve device), an endograft valve device comprising a valve which is a bicuspid valve (valving means 37 which comprises valving members 38 and 39, Figs. 3-5).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the valve of Macleod to be a bicuspid valve as taught by Possis because bicuspid/bileaflet valves were designed to be an improvement over the tilting disk valves with the bicuspid/bileaflet valves open more smoothly and close more reliably (Mazzucco, Para. [0009]).
The double patenting rejection has been withdrawn in light of the terminal disclaimer filed on 06/15/2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5236448 A	Angelini; Gianni et al. discloses an endograft device comprising a bicuspid valve.
US 5693090 A	Unsworth; William David et al. discloses an endograft device comprising a bicuspid valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/           Primary Examiner, Art Unit 3771